Citation Nr: 0820530	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-11 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected low back disability.


REPRESENTATION

Appellant represented by:	Roger Stanfield, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's fiancée


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1981 to 
January 1982 and September 1983 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran and his fiancée appeared and testified at a 
videoconference hearing held before the undersigned in March 
2008.

At the hearing, the veteran testified that he discontinued 
working in December 2006 because of undergoing total knee 
replacement surgery, but he has been unable to return to work 
due to his service-connected low back disability.  The Board 
interprets the veteran's testimony as raising a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
This issue is referred to the RO for appropriate action.

This case has been advanced on the docket due to the 
veteran's severe financial hardship.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary in order to provide 
further notice and assistance to the veteran in relation to 
his claim.

At the March 2008 hearing, the veteran testified that his low 
back disability had worsened since the most recent 
examination, which was conducted in July 2006.  As such, VA 
is required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his low 
back disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand 
this claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) recently issued a decision in 
Vazquez-Flores, 22 Vet. App. 37 (2008) that affects VA's duty 
to notify a claimant seeking increased compensation for an 
already service-connected disability.  As notice was provided 
to the veteran in June 2006, prior to the issuance of the 
decision, this notice is not sufficient and additional notice 
is required to advise the veteran of any areas of deficiency.

Third, at the hearing, the veteran, through his attorney, 
advised VA that he was in the process of applying for 
disability benefits from the Social Security Administration 
(SSA).  Thus, efforts should be made to obtain any medical 
and adjudication records from the Social Security 
Administration related to the veteran's application for 
disability benefits, including any final decisions that may 
have been rendered since March 2008.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the current 
notice requirements.  Specifically, the 
veteran should be notified of the 
following:

    a)  That he should submit information 
and evidence not only showing a 
worsening or increase in severity of his 
low back disability, but also of the 
effect such worsening or increase in 
severity has had on his employment and 
daily life.

    b)  The rating criteria for 
38 U.S.C.A. § 4.71a, Diagnostic Code 
5243.  

2.  The AMC should request, directly 
from the SSA, complete copies of any 
medical records related to a claim 
asserted by the veteran for disability 
benefits from that agency, as well as 
any disability determination made by 
SSA.  All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for these 
records is negative, that should be 
noted and the veteran must be informed 
in writing.  

3.  After associating all outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to service-connected 
low back disability.  The claims folder 
should be made available to and reviewed 
by the examiner.

The examiner should identify all low 
back orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the lumbar spine.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if 
possible, the examiner should state 
whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

The examiner must also report all 
neurologic symptoms, including whether 
the veteran has pain or numbness in his 
lower extremities, as well as whether 
he has bowel, bladder or erectile 
dysfunction due to his low back 
disability.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

4.  Then, the AMC should readjudicate 
the claim.  If the benefit sought on 
appeal is not granted in full, a 
supplemental statement of the case 
should be issued and the veteran 
provided an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

